         Case 4:20-cr-00025-KGB Document 143 Filed 05/10/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                             Case No. 4:20-cr-00025-01 KGB

DEREK CLIFTON                                                                       DEFENDANT

              AMENDMENT TO JUDGMENT AND COMMITMENT ORDER

        Defendant Derek Clifton has informally requested that the Court recommend that he be

incarcerated at the Texarkana Federal Correctional Institution as his first choice and the Forrest

City Federal Correctional Complex as his second choice. Counsel for the government has

communicated to the Court that he does not object to this request; therefore, the Court recommends

that Mr. Clifton be incarcerated at the Texarkana Federal Correctional Institution as his first choice

and Forrest City Federal Correctional Complex as his second choice.

        All other conditions contained in the original Judgment and Commitment Order remain in

full force and effect.

        The Clerk is directed to provide a copy of this order to counsel, the United States Probation

Office, and the United States Marshals Office.

        It is so ordered this 10th day of May, 2021.


                                               ____________________________________
                                               Kristine G. Baker
                                               United States District Judge
